                                                                                3/7/2019

                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                              BILLINGS DIVISION

 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                   No. CV 09-21-BLG-SEH

                           Plaintiffs,
                                                ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, SALT LAKE
 CITY FIELD OFFICE, FEDERAL
 BUREAU OF INVESTIGATIONS,
 BILLINGS OFFICE, and MATTHEW
 ORAVEC,

                           Defendants.


       On August 29, 2017, this matter was referred to Magistrate Judge Timothy

J. Cavan for the purpose of conducting pretrial proceedings under 28 U.S.C. §

636(b)(l)(A). On February 7, 2019, Magistrate Judge Cavan issued Findings and

Recommendation as to Defendant Matthew Oravec' s Motion to Dismiss. 1




       'Doc. 162.

                                         -1-
Objections to the Findings and Recommendation were filed on February 21, 2019,

by Plaintiffs. 2

          On February 19, 2019, Plaintiffs filed what was denominated as an

"Unopposed Motion to Extend Deadline for Filing Objections" to Magistrate

Judge Cavan's Findings and Recommendation. 3 Objections to the Findings and

Recommendation in fact were filed by Plaintiffs on February 21, 2019. 4

Defendants' response to Plaintiffs' objections to the Findings and

Recommendation were filed on March 6, 2019. 5

      The Court has reviewed the objections as filed, and the arguments advanced

in support and in opposition, and has determined upon de nova review of the

record, that the Findings and Recommendation are fully supported by the record,

should not be set aside or vacated, and should be accepted and affirmed.

      ORDERED:

      1.        The objections 6 to the Findings and Recommendation of the

Magistrate Judge are OVERRULED.

      2
          Doc. 193.
      3
          Doc. 192.
      4
          Doc. 193.
      5
          Doc. 199.
      6
          Doc. 193.

                                          -2-
         2.    The Court adopts, accepts, and affirms the Findings and

Recommendation of the Magistrate Judge. 7

         3.    Defendant Matthew Oravec's Motion to Dismiss the Second Claim

for Relief (Bivens-Violation of Equal Protection) [Against Individual Defendant

Oravec] of the Second Amended Complaint8 is GRANTED.

         4.    The claim against individual defendant Matthew Oravec in the

Second Claim for Relief of the Second Amended Complaint is DISMISSED.

      5.       Matthew Oravec is DISMISSED as an individual party Defendant to

the Second Claim for Relief.

      DATED this 1i;!day of March, 2019.



                                               1k::]jjf(::N'1
                                                United States District Judge




     7
         Doc. 184.
     8
         Doc. 162.

                                         -3-
